Citation Nr: 0804337	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  03-35 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected right knee patellofemoral pain syndrome, currently 
evaluated as 10 percent disabling. 

2.  Entitlement to a higher initial rating for left knee 
patellofemoral pain syndrome, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1993 to 
March 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
June 2003.  A statement of the case was issued in October 
2003, and a substantive appeal was received in November 2003.  
In her substantive appeal, the veteran specifically requested 
a personal hearing at the RO.  However, in April 2004, the 
hearing was cancelled in lieu of a VA examination.  
   
The record also shows that the veteran had perfected an 
appeal for a claim of entitlement to an initial rating in 
excess of 30 percent for service-connected post traumatic 
stress disorder (PTSD).  However, in an April 2006 statement 
from the veteran's representative, it was noted that the 
veteran was "happy" with the RO's decision to increase the 
rating to 50 percent.  The Board views this as evidence that 
the veteran was no longer seeking a higher rating and that 
the increase satisfied her appeal.  AB v. Brown, 6 Vet.App. 
35, 39 (1993).

Additionally, although the veteran filed a notice of 
disagreement regarding entitlement to an increased rating for 
endometriosis, no substantive appeal was timely filed to 
perfect the claim.  Consequently, the appeal is limited to 
the two issues listed on the first page of this decision.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, a VA Form 9 was received in November 2003 in 
which the veteran specifically requested a personal hearing 
at the RO.  But, in April 2004, the hearing was cancelled in 
lieu of a VA examination.  However, on another VA Form 9 
received in May 2006, the veteran checked the appropriate box 
requesting a hearing before a member of the Board at the 
local VA office (Travel Board).  In reviewing the file, it 
appears that this request was in response to an April 2006 
supplemental statement of the case which listed the two knee 
issues, as well as the PTSD issue.  However, since the 
veteran effectively withdrew the PTSD issue in April 2006, 
the Board must view the May 2006 Board hearing request as a 
request in connection with the two knee issues remaining on 
appeal.  

In accordance with 38 C.F.R. § 20.700 (2007), a hearing on 
appeal will be granted to an appellant who expresses a desire 
to appear in person.  See also 38 U.S.C.A. § 7107 (West 
2002).  Under the circumstances, this case must be returned 
to the RO so that the appellant is afforded an opportunity to 
present testimony at a Board hearing at the RO.  

The Board also notes a recent judicial decision addressing 
notice in increased rating claims.  Vazquez-Flores v. Peake, 
No. 05-0355, (U.S. Vet. App. January 30, 2008).  The Court 
noted that for an increased-compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  

Since the appeal is being remanded for a hearing, it is 
appropriate to also direct that the RO furnish proper notice 
under 38 U.S.C.A. § 5103(a) to comply with the Court's 
holding.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran an 
appropriate letter providing notice 
regarding the issue of entitlement to 
assignment of an increased rating for 
right knee and left knee patellofemoral 
syndrome in order to comply with Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).

2.  The RO should schedule the appellant 
for a Board hearing at the RO (either a 
Travel Board or videoconference hearing 
at the appellant's discretion). The RO 
should notify the appellant and her 
representative of the date, time and 
place of the hearing. After the hearing 
is conducted, or in the event the 
appellant withdraws her hearing request 
or fails to report for the hearing, the 
claims file should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



